Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/08/2021 has been entered.

Status of the Claims
Applicant’s remarks/amendments of claims 13-21 and 25, in the reply filed on January 08th, 2021 is acknowledged. Claims 13 and 25 have been amended. Claims 23-24 have been withdrawn.  Claims 1-12 and 22 have been cancelled. Claims 13-21 and 23-25 are pending.
Action on merits of claims 13-21 and 25 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0222280, hereinafter as Kim ‘280) in view of Bibl (US 2014/0367633, hereinafter as Bibl ‘633).
Regarding Claim 13, Kim ‘280 teaches an optoelectronic component (Fig. 4, (100); [0045] comprising:
a housing (Fig. 3, (10); [0045]) comprising a first cavity (20; [0046] and [0060]) bounded by a first wall, wherein a circumferentially extending first step (H2; [0061]) is formed at an inner side of the first wall, the first step circumferentially extends around the first cavity obliquely with respect to a bottom of the first cavity, a first optoelectronic semiconductor chip (50b; [0061]) is arranged at the bottom of the first cavity, the first optoelectronic semiconductor chip (50b) is embedded into a first potting material (resin material 84; [0056]) arranged in the first cavity and extending from the bottom of the first cavity (20) as far as the first step (H2), and a first potting surface of the first potting material is formed at the first step.
Thus, Kim ‘280 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the first potting surface of the first potting material is likewise formed obliquely in a manner corresponding to an angle of inclination of the first step formed obliquely with respect to the bottom of the first cavity”.
However, Bibl ‘633 teaches the first potting surface of the first potting material (Fig. 9D, (320); [0095]) is likewise formed obliquely in a manner corresponding to an angle of inclination of the first step formed obliquely with respect to the bottom of the first cavity.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘280 by having the first potting surface of the first potting material is obliquely with respect to the bottom of the first cavity in order to increase the chances of color conversion by the phosphor particles in the wavelength conversion layer without having to increase the volume loading of the phosphor particles in the wavelength conversion layer (see para. [0097]) as suggested by Bibl ‘633.
Furthermore, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
it has been held to be within the general skill of a worker in the art to have the first potting surface of the first potting material formed an angle of inclination of the first step formed obliquely with respect to the bottom of the first cavity on the basis of it suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416., 125 USPQ 416.

[AltContent: textbox (A)][AltContent: arrow][AltContent: arc][AltContent: connector]
    PNG
    media_image2.png
    452
    520
    media_image2.png
    Greyscale

Fig. 4 (Kim ‘280_annotated)

	
Regarding Claim 14, Kim ‘280 teaches the first step (H2) is an angle (θ2) from 100-170 degree (see para. [0045]).
Thus, Kim ‘280 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the first step is an acute-angle at least in sections”.
However, it has been held to be within the general skill of a worker in the art to select an acute-angle for the first step on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 15, Kim ‘280 teaches the first potting surface (Fig. 4, (60a/b); [0056]-[0057] and [0069]) is convex.  

Regarding Claim 16, Kim ‘280 teaches the first potting surface is concave (Fig. 10, (612a); [0092]).  

	Regarding Claim 17, Kim ‘280 teaches the first potting material comprises a silicone or an epoxy (see para. [0056]).  

Regarding Claim 18, Kim ‘280 teaches the first optoelectronic semiconductor chip (50b) is configured to emit electromagnetic radiation passing through the first potting surface in a perpendicular direction with respect to the bottom of the first cavity (see Fig. 4, para. [0042]).  

Regarding Claim 19, Kim ‘280 teaches the housing (10) comprises a second cavity bounded by a second wall (see Fig. 4), a circumferentially extending second step is formed at an inner side of the second wall, the second step circumferentially extends around the second cavity obliquely with respect to a bottom of the second cavity, a second optoelectronic semiconductor chip (32) is arranged at the bottom of the second cavity, the second optoelectronic semiconductor chip is embedded into a second potting material (82; [0056]) arranged in the second cavity and extending from the bottom of the second cavity as far as the second step, and a second potting surface of the second potting material is formed at the second step.  

	Regarding Claim 20, Kim ‘280 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the second potting surface is inclined oppositely compared to the first potting surface”.  
In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding Claim 21, Kim ‘280 teaches the second optoelectronic semiconductor chip (50a).  
	Thus, Kim ‘280 is shown to teach all the features of the claim with the exception of explicitly the limitation: “is configured to detect electromagnetic radiation”.  
However, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
it has been held to be within the general skill of a worker in the art to have the second optoelectronic semiconductor chip is configured to detect electromagnetic radiation on the basis of it suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416., 125 USPQ 416.
In reference to the claim language referring to the function of the second optoelectronic semiconductor chip is configured to detect electromagnetic radiation, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Notes that the above case law makes clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. See also In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Claim to a spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake,” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels) and In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks") for discussions of the roles of examiner and applicant in determining when and how functional limitations distinguish a claim from prior art disclosing the same structure.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘280 and Bibl ‘633 as applied to claim 19 above, and further in view of Abreu (US 2007/0106172, hereinafter as Abreu ‘172).


Thus, Kim ‘280 and Bibl ‘633 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a pulse rate and/or an oxygen saturation device; and
detecting electromagnetic radiation scattered in a patient's skin in a pulse-dependent manner”.    
However, Abreu teaches an oxygen saturation device (or optoelectronic sensor system); and detecting electromagnetic radiation scattered in a patient's skin in a pulse-dependent manner (see para. [0263]-[0264] and [0275]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘280 and Bibl ‘633 by having the oxygen saturation device in order to measure physical, chemical and biological parameters of the body and to produce an action according to the measured value of the parameters (see abstract; para. [0016]) as suggested by Abreu ‘172.
Furthermore, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
it has been held to be within the general skill of a worker in the art to utilize the optoelectronic device for ascertaining a pulse rate and/or an oxygen saturation on the basis of it suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416., 125 USPQ 416.
In reference to the claim language referring to the function of the device (an optoelectronic device as claimed), intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Notes that the above case law makes clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. See also In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Claim to a spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake,” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels) and In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks") for discussions of the roles of examiner and applicant in determining when and how functional limitations distinguish a claim from prior art disclosing the same structure.

Response to Arguments
Applicant’s arguments with respect to claims 13-21 and 25, filed on 01/08/2021, have been considered but are moot in view of the new ground of rejection.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Nam et al. (US 2015/0060905 A1)			
Medendorp, JR (US 2011/0101385 A1)
Ing et al. (US 2011/0069496 A1)		
Kim et al. (US 2010/0237370 A1)
Ku (US 2010/0165600 A1)		
7.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829